      Case 6:20-cv-00903-ADA Document 13-1 Filed 12/07/20 Page 1 of 1




                            UNITED STA~ DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                 WACODMSION

WSOU INVESTMENTS, ILC D/8/A BRAZO

vs.                                                Case No.: 6:2<kv-00903-ADA
                                                             6:20-cv-00902-ADA;
JUNIPER NElWORKS, INC.                                       6:20-cv-00812-ADA;
                                                             6:20-cv-00813-ADA;
                                                             6:20-cv-00814-ADA;
                                             ORDER           6:20-cv-00815-ADA;
                                                             6:20-cv-00816-ADA
       BE IT REMEMBERED on this day, there was presented to the Court the Motion for

Admission Pro Hae Vice filed by Nima Hefazi
                                ---------------- counsel for
 _ _ER_NE'IW
_JUNIP ___  O_RKS
              __  , IN_C_ _ _ _ _ ___, and the Court, having reviewed the motion, enters

the following order:

       IT IS ORDERED that the Motion for Admission Pro Hae Vice is GRANTED, and

_Ni_una
   __   H_e_filZJ_·_ _ _ _ _ _ _ _ may appear on behalf of JUNIPER NETWORKS, INC

in the above case.

                                        ______________
       IT IS FURTHER ORDERED that Nitna Hefazi                                        ___,
                                                                                             if he/she

has not already done so, shall immediately tender the amount of$100.00, made payable to: Clerk, U.S.

District Court, in compliance with Local Court Rule AT-l(f)(2).

       SIGNED this the _ _ _ _ dayof _ _ _ _ _ _ _ _ _ _~ 20_ __




                                                   UNITED STATES DISTRICT JUDGE
